Exhibit 10.1

EXECUTION COPY

 

 

 

 

ACAS TRANSFER AGREEMENT

 

 

between

 

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator,

 

 

and

 

 

ACAS BUSINESS LOAN LLC, 2002–2,

as the Trust Depositor

 

 

Dated as of August 8, 2002

 

 

 

 

ACAS Business Loan Trust Notes, Series 2002–2
Class A, Class B and Class C Notes

 

--------------------------------------------------------------------------------


 

TRANSFER AGREEMENT

 

THIS ACAS TRANSFER AGREEMENT, dated as of August 8, 2002, is between AMERICAN
CAPITAL STRATEGIES, LTD., a Delaware corporation (together with its successors
and assigns, “ACAS”), as the originator (together with its successor and
assigns, the “Originator”) and ACAS BUSINESS LOAN LLC, 2002–2, a Delaware
limited liability company, as the trust depositor (together with its successor
and assigns, the “Trust Depositor”).

 

WHEREAS, in the regular course of its business, the Originator originates,
purchases or otherwise acquires Loans (as defined in the Transfer and Servicing
Agreement);

 

WHEREAS, the Trust Depositor desires to acquire the Initial Loans from the
Originator and may acquire from time to time thereafter certain Substitute Loans
(such Initial Loans and Substitute Loans, together with certain related property
as more fully described in the Transfer and Servicing Agreement, being the Loan
Assets as defined herein);

 

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans from the Originator that the Originator make certain representations and
warranties regarding the Loan Assets for the benefit of the Trust Depositor as
well as the Issuer;

 

WHEREAS, the Trust Depositor is willing to purchase and accept assignment of the
Loan Assets from the Originator pursuant to the terms hereof; and

 

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the Loan Assets to ACAS Business Loan Trust
2002–2, a Delaware business trust (together with its successors and assigns, the
“Issuer”), pursuant to a Transfer and Servicing Agreement, dated as of the date
hereof (as amended, modified, restated, replaced, waived, substituted,
supplemented or extended from time to time, the “Transfer and Servicing
Agreement”) among ACAS, as the originator, the servicer and the swap guarantor,
the Trust Depositor, as the trust depositor, the Issuer, as the issuer, and
Wells Fargo Bank Minnesota, National Association, as the indenture trustee and
the backup servicer.

 

NOW, THEREFORE, based upon the above recitals, the mutual promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                            Definitions.

 

Whenever capitalized terms are used but not defined in this Agreement, such
terms shall have the meanings attributed to such terms in the Transfer and
Servicing Agreement, unless the context otherwise requires.

 

--------------------------------------------------------------------------------


 

Section 1.02                            Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles.  The symbol “$”
shall mean the lawful currency of the United States.  All terms used in Article
9 of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

Section 1.03                            Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 

Section 1.04                            Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(i)            the singular number includes the plural number and vice versa;

 

(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(iii)          reference to any gender includes each other gender;

 

(iv)          reference to day or days without further qualification means
calendar days;

 

(v)           unless otherwise stated, reference to any time means New York, New
York time;

 

(vi)          references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vii)         reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and

 

(viii)        reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any Requirement of
Law means that provision of such Requirement of Law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision.

 

2

--------------------------------------------------------------------------------


 

Section 1.05                            References.

 

All section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.06                            Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360–day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

 

TRANSFER OF LOAN ASSETS

 

Section 2.01                            Transfer of Loan Assets.

 

(a)           The Originator shall sell, assign and convey assets to the Trust
Depositor pursuant to the terms and provisions hereof.

 

(b)           Subject to and upon the terms and conditions set forth herein, the
Originator hereby sells, transfers, assigns, sets over and otherwise conveys to
the Trust Depositor, for a purchase price of $128,750,250 in cash, all of the
right, title and interest of the Originator in and to the following (the items
in (i) – (vi) below, but in each case excluding the Retained Interest and
Excluded Amounts, being collectively referred to herein as the “Loan Assets”):

 

(i)            the Initial Loans and all Collections and other monies due or to
become due in payment of such Loans on and after the Initial Cut–Off Date,
including any Prepayment amounts, any Prepayment Premiums, any Late Charges, any
payments in respect of a casualty or early termination, any Insurance Proceeds
and any Liquidation Proceeds received with respect to the foregoing;

 

(ii)           the Collateral related to such Loans (to the extent the
Originator, other than solely in its capacity as collateral agent under any loan
agreement with an Obligor, has been granted a Lien thereon), including the
related security interest granted by the Obligor under such Loans, all proceeds
from any sale or other disposition of such Collateral, and all Insurance
Policies;

 

(iii)          the Loan Files and all documents and records (including computer
records) relating thereto;

 

(iv)          all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v)           the Trust Accounts and all Trust Account Property (to the extent
of the Originator’s interest if any therein); and

 

3

--------------------------------------------------------------------------------


 

(vi)          all income, payments, products, proceeds and other benefits of any
and all of the foregoing.

 

To the extent the purchase price paid to the Originator for any Loan is less
than the fair market value of such Loan, the difference between such fair market
value and the purchase price shall be deemed to be a capital contribution made
by the Originator to the Trust Depositor on the applicable purchase date.

 

(c)           The Originator and the Trust Depositor acknowledge that the
representations and warranties of the Originator in Section 3.01, 3.02, 3.03,
3.04 and 3.05 will run to and be for the benefit of the Issuer, the Trustees and
the Swap Counterparties, and the Issuer and the Trustees may enforce, directly
without joinder of the Trust Depositor, the repurchase obligations of the
Originator with respect to breaches of such representations and warranties as
set forth herein and in Section 6.01.

 

(d)           The sale, transfer, assignment, set–over and conveyance of the
Loan Assets by the Originator to the Trust Depositor pursuant to this Agreement
does not constitute and is not intended to result in a creation or an assumption
by the Trust Depositor or the Issuer of any obligation of the Originator in
connection with the Loan Assets, or any agreement or instrument relating
thereto, including, without limitation, (i) any obligation to any Obligor, if
any, not financed by the Originator, (ii) any taxes, fees, or other charges
imposed by any Governmental Authority and (iii) any insurance premiums that
remain owing with respect to any Loan at the time such Loan is sold hereunder. 
Without limiting the foregoing, the Trust Depositor does not assume any
obligation to purchase any additional notes or loans under agreements governing
the Loan Assets.

 

(e)           The Originator and the Trust Depositor intend and agree that (i)
the transfer of the Loan Assets from the Originator to the Trust Depositor and
the transfer of the Loan Assets from the Trust Depositor to the Issuer are
intended to be a sale, conveyance and transfer of ownership of the Loan Assets
rather than the mere granting of a security interest to secure a borrowing and
(ii) such Loan Assets shall not be part of the Originator’s or the Trust
Depositor’s estate in the event of a filing of a bankruptcy petition or other
action by or against such Person under any Insolvency Law.  In the event,
however, that notwithstanding such intent and agreement, such transfers are
deemed to be a grant of a mere security interest to secure indebtedness, the
Originator shall be deemed to have granted (and hereby does grant) to the Trust
Depositor a perfected first priority security interest in such Loan Assets, and
this Agreement shall constitute a security agreement under Requirements of Law,
securing the repayment of the purchase price paid hereunder, and the obligations
and/or interests represented by the Securities and the obligations of the Issuer
under the Swap Transactions and the Swaps, in the order and priorities, and
subject to the other terms and conditions of, this Agreement, the Transfer and
Servicing Agreement, the Indenture, the Trust Agreement and the Swaps, together
with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

 

(f)            If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s obligations under the Transfer and Servicing
Agreement (to the extent that the transfer of the

 

4

--------------------------------------------------------------------------------


 

Loan Assets thereunder is deemed to be a mere granting of a security interest to
secure a borrowing) repledge and reassign (i) all or a portion of the Loan
Assets pledged to the Trust Depositor by the Originator and with respect to
which the Trust Depositor has not released its security interest at the time of
such pledge and assignment, and (ii) all proceeds thereof.  Such repledge and
reassignment may be made by the Trust Depositor with or without a repledge and
reassignment by the Trust Depositor of its rights under any agreement with the
Originator, and without further notice to or acknowledgment from the
Originator.  The Originator waives, to the extent permitted by Requirements of
Law, all claims, causes of action and remedies, whether legal or equitable
(including any right of setoff), against the Trust Depositor or any assignee of
the Trust Depositor relating to such action by the Trust Depositor in connection
with the transactions contemplated by this Agreement and the Transaction
Documents.

 

Section 2.02                            Conditions to Transfer of Loan Assets to
the Trust Depositor.

 

On or before the Closing Date, the Originator shall deliver or cause to be
delivered to the Trust Depositor, the Owner Trustee and the Indenture Trustee
each of the following documents, certificates and other items:

 

(i)            a certificate of an officer of the Originator substantially in
the form of Exhibit C to the Transfer and Servicing Agreement;

 

(ii)           copies of resolutions of the Board of Directors of the Originator
and the Servicer or of the Executive Committee of the Board of Directors of the
Originator and the Servicer approving the execution, delivery and performance of
this Agreement and the transactions contemplated hereunder, certified in each
case by the Secretary or an Assistant Secretary of the Originator, the Servicer
and the member of the Trust Depositor;

 

(iii)          officially certified recent evidence of due incorporation and
good standing of the Originator, the Servicer and the Trust Depositor under the
laws of the State of Delaware;

 

(iv)          the initial List of Loans, certified by an officer of the Trust
Depositor, together with an Assignment substantially in the form of Exhibit A
(along with the delivery of any instruments and Loan Documents as required under
Section 2.06 of the Transfer and Servicing Agreement);

 

(v)           a letter from each Rating Agency assigning to each of the Offered
Notes the ratings disclosed in the Private Placement Memorandum;

 

(vi)          a letter from Ernst & Young, or another nationally recognized
accounting firm, addressed to the Originator and the Trust Depositor,
(a) stating that such firm has reviewed a sample of the Initial Loans and
performed specific procedures for such sample with respect to certain loan terms
and (b) identifying those Initial Loans that do not conform to the procedures;

 

(vii)         [Reserved];

 

5

--------------------------------------------------------------------------------


 

(viii)        evidence of proper filing with appropriate offices in the UCC
Filing Locations of UCC financing statements delivered by the Originator, as
debtor, naming the Trust Depositor as secured party (and the Issuer as assignee)
and identifying the Loan Assets as collateral;

 

(ix)           an Officer’s Certificate listing the Servicer’s Servicing
Officers;

 

(x)            evidence of deposit in the Collection Account of all funds
received with respect to the Initial Loans on and after the Initial Cut–Off Date
to the date two (2) days preceding the Closing Date, together with an Officer’s
Certificate from the Servicer to the effect that such amount is correct;

 

(xi)           evidence of deposit in the Reserve Fund of the Reserve Fund
Initial Deposit by the Issuer;

 

(xii)          a fully executed copy of each Transaction Document;

 

(xiii)         opinions of counsel for the Originator, in form and substance
satisfactory to the Initial Purchaser (and including as an addressee thereof
each Rating Agency);

 

(xiv)        an opinion of Winston & Strawn to the effect that, for federal
income tax purposes, the Class A Notes and Class B Notes will be characterized
as debt and the Issuer will not be characterized as an association, taxable
mortgage pool, or publicly traded partnership taxable as a corporation; and

 

(xv)         an opinion of Winston & Strawn to the effect that, for Maryland tax
purposes, the Issuer will not be subject to income tax imposed by the State of
Maryland, and holders of the Class A Notes and Class B Notes that are not
otherwise subject to State of Maryland income tax jurisdiction will not become
subject to income taxation by the State of Maryland solely as a result of their
ownership of the Class A Notes and Class B Notes.

 

Section 2.03                            Acceptance by the Trust Depositor.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied or waived in writing, the Originator shall deliver, on behalf of the
Trust Depositor, to the Issuer the Loan Assets and such delivery to and
acceptance by the Issuer shall be deemed to be delivery to and acceptance by the
Trust Depositor.

 

Section 2.04                            Conveyance of Substitute Loans.

 

(a)           Subject to subsections 2.01(d) and (e) and the satisfaction of the
conditions set forth in paragraph (c) of this Section 2.04, the Originator may
at its option (but shall not be obligated to) sell, transfer, assign, set over
and otherwise convey to the Trust Depositor (by delivery of an executed
Subsequent Purchase Agreement substantially in the form attached as Exhibit J to
the Transfer and Servicing Agreement), without recourse other than as expressly
provided herein and therein (and the Trust Depositor shall be required to
purchase through cash payment or by exchange of one or more related Loans
released by the Issuer to the Trust

 

6

--------------------------------------------------------------------------------


 

Depositor on the Subsequent Transfer Date), all of the right, title and interest
of the Originator in and to the following (the property in clauses (i)–(vi)
below, but in each case excluding the Retained Interest and the Excluded
Amounts, upon such transfer, becoming part of the “Loan Assets”):

 

(i)            the Substitute Loans identified in the related Addition Notice
and all Collections and other monies received in payment of such Substitute
Loans on and after the related Subsequent Cut–Off Date, including any Prepayment
amounts, any Prepayment Premiums, any Late Charges, any payments in respect of a
casualty or early termination, any Insurance Proceeds and any Liquidation
Proceeds received with respect to the foregoing;

 

(ii)           the Collateral related to such Loans (to the extent the
Originator, other than solely in its capacity as collateral agent under any loan
agreement with an Obligor, has been granted a Lien thereon), including the
related security interest granted by the Obligor under such Loans, all proceeds
from any sale or other disposition of such Collateral and all Insurance
Policies;

 

(iii)          the Loan Files and all documents and records (including computer
records) relating thereto;

 

(iv)          all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v)           the Trust Accounts and all Trust Account Property (to the extent
of the Originator’s interest if any therein); and

 

(vi)          all income, payments, products, proceeds and other benefits of any
and all of the foregoing.

 

(b)           Subject to subsections 2.01(d) and (e) and the conditions set
forth in subsection 2.04(c), the Originator shall sell, transfer, assign, set
over and otherwise convey to the Trust Depositor, without recourse other than as
expressly provided in this Agreement, (i) all the right, title and interest of
the Originator in and to the Substitute Loans sold pursuant to
subsection 2.04(a) and (ii) all other rights and property interests consisting
of Loan Assets related to such Substitute Loans (the property in clauses
(i)–(ii) above, upon such transfer, shall be included in the term “Loan
Assets”).

 

(c)           The Originator shall transfer to the Trust Depositor and the Trust
Depositor shall transfer to the Issuer the Substitute Loans and the other
property and rights related thereto described in subsection 2.04(a), in the case
of the Originator, or subsection 2.04(b), in the case of the Trust Depositor,
above only upon the satisfaction of each of the following conditions on or prior
to the related Subsequent Transfer Date (and the delivery of a related Addition
Notice by the Trust Depositor shall be deemed a representation and warranty by
the Trust Depositor and of the Originator that such conditions have been or will
be, as of the related Subsequent Transfer Date, satisfied):

 

7

--------------------------------------------------------------------------------


 

(i)            the Trust Depositor shall have provided the Issuer and the
Indenture Trustee with a timely Addition Notice complying with the definition
thereof contained herein, which notice shall in any event be no later than five
(5) days prior to the date of addition;

 

(ii)           there shall have occurred, with respect to each such Substitute
Loan, a corresponding Substitution Event with respect to one or more Loans then
in the Loan Pool;

 

(iii)          the Substitute Loan(s) being conveyed to the Issuer satisfy the
Substitute Loan Qualification Conditions;

 

(iv)          the Originator shall have delivered to the Trust Depositor a duly
executed written Subsequent Purchase Agreement, which shall include a Subsequent
List of Loans listing the Substitute Loans;

 

(v)           the Trust Depositor shall have delivered to the Issuer a duly
executed written Subsequent Transfer Agreement, which shall include a Subsequent
List of Loans listing the Substitute Loans;

 

(vi)          the Trust Depositor shall have deposited or caused to be deposited
in the Collection Account all Collections received with respect to the
Substitute Loans on and after the related Subsequent Cut–Off Date;

 

(vii)         as of each Subsequent Transfer Date, neither the Originator nor
the Trust Depositor was insolvent nor will either of them have been made
insolvent by such transfer nor is either of them aware of any pending
insolvency;

 

(viii)        no selection procedures believed by the Originator or the Trust
Depositor to be adverse to the interests of the Securityholders or the Swap
Counterparties shall have been utilized in selecting the Substitute Loans;

 

(ix)           each of the representations and warranties made by the Originator
and the Trust Depositor pursuant to subsections 3.02 (including without
limitation that such Substitute Loan is an Eligible Loan), 3.03(b)(i), (ii) and
(iv), 3.04 and 3.05 of the Transfer and Servicing Agreement and, with respect to
the Originator only, this Agreement, and applicable to the Substitute Loans
shall be true and correct as of the related Subsequent Transfer Date; provided,
however, that, (a) with respect to the representation and warranty made by the
Originator and Trust Depositor in subsection 3.05(a) of the Transfer and
Servicing Agreement and, with respect to the Originator only, this Agreement,
such representation and warranty shall only apply to a Loan that is being
substituted for a Loan that is not an Eligible Loan, (b) the representations and
warranties made by the Originator and Trust Depositor in subsections 3.03(b)(iv)
and 3.05 of the Transfer and Servicing Agreement and, with respect to the
Originator only, this Agreement, shall be determined as if such Substitute Loan
were included in the Loan Pool as of the Initial Cut–Off Date and (c) the
representation in clause 38 of the definition of Eligible Loan shall not apply
to Substitute Loans that are not fully funded Loans;

 

8

--------------------------------------------------------------------------------


 

(x)            the Originator shall, at its own expense, on or prior to the
Subsequent Transfer Date, indicate in its Computer Records that ownership of the
Substitute Loans identified on the Subsequent List of Loans in the Subsequent
Transfer Agreement has been sold to the Issuer through the Trust Depositor
pursuant to this Agreement; and

 

(xi)           prior to such substitution the Originator has received written
confirmation from the Rating Agencies (which shall respond to the Originator
within five (5) Business Days after receiving written notice from the Originator
of its intention to substitute a Loan) that the proposed substitution will not
result in a Ratings Effect; provided, however, that any failure by each of the
Rating Agencies to respond to the Originator shall be deemed to be a
non–approval by the Rating Agencies; provided, further, however, with respect to
the substitution of a Prepaid Loan, only notice to, and not confirmation from,
Fitch shall be required.

 

Section 2.05                            Delivery of Loan Files.

 

The Originator shall deliver, on behalf of the Trust Depositor, possession of
all “instruments” (within the meaning of Article 9 of the UCC) not constituting
part of “chattel paper” (within the meaning of such Article 9) that evidence any
Loan, including all Underlying Notes, and all other portions of the Loan Files,
to the Indenture Trustee on behalf of the Issuer and the Swap Counterparties
five (5) Business Days prior to the applicable Assignment Date, in each case
endorsed in blank without recourse.  Pursuant to Section 3.06 of the Indenture,
the Issuer is required to deliver such instruments and Loan Files to the
Indenture Trustee as pledgee under the Indenture for the benefit of the
Noteholders and the Swap Counterparties.  Accordingly, the Trust Depositor
hereby authorizes and directs the Originator to deliver possession of all such
instruments and the Loan Files to the Indenture Trustee on behalf of and for the
account of the Issuer, as assignee of the Trust Depositor, and agrees that such
delivery shall satisfy the condition set forth in the first sentence of this
Section 2.05.  The Originator shall also identify on the List of Loans
(including any deemed amendment thereof associated with any Substitute Loans),
whether by attached schedule or marking or other effective identifying
designation, all Loans that are or are evidenced by such instruments.

 

Section 2.06                            Release of Released Amounts.

 

Immediately upon the release to the Trust Depositor by the Indenture Trustee of
the Released Amounts, the Trust Depositor hereby irrevocably agrees to release
to the Originator such Released Amounts, which release shall be automatic and
shall require no further act by the Trust Depositor; provided, that, the Trust
Depositor shall execute and deliver such instruments of release and assignment,
or otherwise confirming the foregoing release of any Released Amounts, as may be
reasonably requested by the Originator.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Originator makes, and upon execution of each Subsequent Purchase Agreement
is deemed to make, the following representations and warranties, on which the
Trust Depositor will

 

9

--------------------------------------------------------------------------------


 

rely in conveying the Loan Assets on the applicable Assignment Date to the
Issuer, and on which the Issuer, the Securityholders and the Swap Counterparties
will rely.  The Trust Depositor acknowledges that such representations and
warranties are being made by the Originator for the benefit of the Issuer, the
Securityholders and the Swap Counterparties.

 

Such representations and warranties speak as of the execution and delivery of
this Agreement and as of the applicable Assignment Date, but shall survive the
sale, transfer and assignment of the Loan Assets to the Issuer.  The repurchase
obligation or substitution obligation of the Originator set forth in Section
6.01 constitutes the sole remedy available for a breach of a representation or
warranty of the Originator set forth in Sections 3.01, 3.02, 3.03, 3.04 or 3.05
of this Agreement.  Notwithstanding the foregoing, the Originator shall not be
deemed to be remaking any of the representations set forth in Section 3.03 or
3.05 on a Subsequent Transfer Date with respect to the Substitute Loans, as such
representations relate solely to the composition of the Initial Loans conveyed
on the Closing Date; provided, that, any inaccurate representation as to
concentrations contained in any Addition Notice shall be subject to the same
remedies hereunder as if such representation were made under Section 3.05 on the
Closing Date with respect to an Initial Loan.

 

Section 3.01                            Representations and Warranties Regarding
the Originator.

 

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Originator represents and warrants that:

 

(a)           Organization and Good Standing.  The Originator is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite corporate power to own or
lease its assets and to transact the business in which it is currently engaged. 
The Originator is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would not reasonably be expected to have
a material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Originator or Trust Depositor.  The Originator
is properly licensed in each jurisdiction to the extent required by the laws of
such jurisdiction in order to originate, and (if the Originator is to be the
Servicer) service the Loans in accordance with the terms of the Transfer and
Servicing Agreement.

 

(b)           Authorization.  The Originator has the power and authority to
make, execute, deliver and perform this Agreement and the other Transaction
Documents to which the Originator is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Originator is a party, and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which the Originator is a party.

 

(c)           Valid Sale.  This Agreement and each Subsequent Purchase
Agreement, if any, shall effect a valid sale, transfer and assignment of the
Loan Assets from the Originator to the Trust Depositor, enforceable against the
Originator in accordance with their terms.

 

10

--------------------------------------------------------------------------------


 

 

(d)           Binding Agreements.  This Agreement and the other Transaction
Documents to which the Originator is a party constitute the legal, valid and
binding obligation of the Originator enforceable in accordance with their terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies.

 

(e)           No Consent Required.  The Originator is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any Governmental Authority in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement and the other Transaction Documents to which the Originator is
a party except (i) for the filing of the UCC financing statements and (ii) such
consents, licenses, approvals, authorizations, registrations and declarations
which have been obtained and are in full force and effect.

 

(f)            No Violations.  The Originator’s execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Originator is a party will not violate any provision of any Requirements of Law
or any order or decree of any court or the Certificate of Incorporation or
Bylaws of the Originator, or constitute (with or without notice or lapse of time
or both) a material breach of any mortgage, indenture, contract or other
agreement to which the Originator is a party or by which the Originator or any
of the Originator’s properties may be bound.

 

(g)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or, to the
knowledge of the Originator, threatened, against the Originator or any of its
respective properties or with respect to this Agreement or any other Transaction
Document to which the Originator is a party that, if adversely determined,
would, in the reasonable opinion of the Originator, be expected to have a
material adverse effect on the business, properties, assets or condition
(financial or other) of the Originator or the transactions contemplated by this
Agreement or any other Transaction Document to which the Originator is a party.

 

(h)           Name and Location; No Changes.  The Originator’s name and location
(within the meaning of Article 9 of the UCC) are as set forth in Section 8.03. 
The Originator has not changed its name, identity, structure, existence or state
of incorporation, whether by amendment of its certificate of incorporation, by
reorganization or otherwise, and has not changed its location (within the
meaning of Article 9 of the UCC) within the four (4) months preceding the
Closing Date.

 

(i)            No Bulk Sales.  The execution, delivery and performance of this
Agreement by the Originator do not require compliance with any “bulk sales” laws
by the Originator.

 

(j)            Solvency.  The Originator on each date of, and after giving
effect to, the transfer of the Loans and any Substitute Loans, as the case may
be, to the Trust Depositor pursuant to this Agreement is and will be Solvent.

 

(k)           Use of Proceeds.  No proceeds of the sale of any Initial Loan or
Substitute Loan hereunder received by the Originator will be used by the
Originator to purchase or carry any

 

11

--------------------------------------------------------------------------------


 

“margin stock” as such term is defined in Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

(l)            An Investment Company.  The Originator is properly registered as
an “investment company” within the meaning, and is, and after consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents will be, in compliance with all requirements, of the Investment
Company Act of 1940, as amended.

 

(m)          Taxes.  To the best of the Originator’s knowledge, (i) the
Originator has filed all tax returns required to be filed in the normal course
of its business and has paid or made adequate provisions for the payment of all
taxes, assessments and other governmental charges due from the Originator or is
contesting any such tax, assessment or other governmental charge in good faith
through appropriate proceedings, (ii) no tax Lien has been filed with respect
thereto, and (iii) no claim is being asserted with respect to any such tax, fee
or other charge.

 

(n)           Sale Treatment.  The Originator has treated the transfer of Loan
Assets to the Trust Depositor for all purposes (other than sale treatment for
financial accounting purposes) as a sale and purchase on all of its relevant
books, records, financial statements and other applicable documents, except to
the extent applicable tax laws require otherwise.

 

(o)           Marking of Files.  The Originator will have, at its own expense,
prior to the close of business on the Closing Date, (i) indicated in its
Computer Records that ownership of the Loans transferred by it to the Trust
Depositor and identified on the List of Loans have been sold to the Trust
Depositor and (ii) cause to be affixed to the original of each Underlying Note
and a copy of each loan agreement the following legend:

 

This loan agreement/note is subject to a security interest granted to Wells
Fargo Bank Minnesota, National Association, as Indenture Trustee on behalf of
the Noteholders and the Swap Counterparties.  UCC–1 Financing Statements
covering this loan agreement/note have been filed with the Secretary of State of
the State of Delaware.  Such Lien will be released only in connection with
appropriate filings in such offices. Consequently, potential purchasers of this
loan agreement/note must refer to such filings to determine whether such Lien
has been released.

 

(p)           Security Interest.

 

(i)            This Agreement creates a valid, continuing and enforceable
security interest (as defined in the applicable UCC) in the Loan Assets in favor
of the Trust Depositor, which security interest is prior to all other Liens
(except for Permitted Liens), and is enforceable as such against creditors of
and purchasers from the Originator;

 

(ii)           such Loans, along with the related Loan Files, constitute either
a “general intangible,” an “instrument,” an “account,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

 

12

--------------------------------------------------------------------------------


 

(iii)          the Originator owns and has good and marketable title to such
Loan Assets free and clear of any Lien, claim or encumbrance of any Person
(other than Permitted Liens);

 

(iv)          the Originator has received all consents and approvals required by
the terms of the Loan Assets to the sale of the Loan Assets hereunder to the
Trust Depositor;

 

(v)           the Originator has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Requirements of Law in order to perfect the security interest in such Loan
Assets granted to the Trust Depositor under this Agreement;

 

(vi)          other than the security interest granted to the Trust Depositor
pursuant to this Agreement and the Transfer and Servicing Agreement, the
Originator has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of such Loan Assets;

 

(vii)         the Originator has not authorized the filing of and is not aware
of any financing statements against the Originator that include a description of
collateral covering such Loan Assets other than any financing statement
(A) relating to the security interest granted to the Trust Depositor under this
Agreement and the Transfer and Servicing Agreement, or (B) that has been
terminated;

 

(viii)        the Originator is not aware of the filing of any judgment or tax
Lien filings against the Originator;

 

(ix)           all original executed copies of each Underlying Note that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

 

(x)            the Originator has received a written acknowledgment from the
Indenture Trustee that the Indenture Trustee or its bailee is holding the
Underlying Notes that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Noteholders and the Swap Counterparties; and

 

(xi)           none of the Underlying Notes that constitute or evidence the Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Indenture Trustee, as assignees of the Trust Depositor.

 

(q)           Value Given.  The cash payments received by the Originator in
respect of the purchase price of each Loan sold hereunder constitutes the face
value of such Loan and reasonably equivalent value in consideration for the
transfer to the Trust Depositor of such Loan under this Agreement, such transfer
was not made for or on account of an antecedent debt owed by the Originator to
the Trust Depositor, and such transfer was not and is not voidable or subject to
avoidance under any Insolvency Law.

 

(r)            Mortgages.  Other than the Loan to Cycle Gear, if a Loan is
secured by real property and the Originator, other than solely in its capacity
as collateral agent under any Loan

 

13

--------------------------------------------------------------------------------


 

Document with an Obligor, is the mortgagee, the mortgage has been assigned by
the Originator to the Trust Depositor and by the Trust Depositor to the Issuer
and the Assignment of Mortgage has been delivered to the Indenture Trustee.

 

(s)           Selection Procedures.  No selection procedures determined by the
Originator to be materially adverse to the interests of the Trust Depositor were
utilized by the Originator in selecting the Loans to be sold, assigned,
transferred, set–over and otherwise conveyed hereunder.

 

(t)            Environmental.  At the time of origination of each Loan where
real property that is material to the operations of the related Obligor serves
as Collateral for such Loan, the related mortgaged property was free of
contamination from toxic substances or hazardous wastes requiring action under
Requirements of Law or is subject to ongoing environmental rehabilitation
approved by the Servicer, and, as of the Closing Date, the Originator has no
knowledge of any such contamination from toxic substances or hazardous waste
material on any such real property unless such items are below action levels.

 

The representations and warranties in subsection 3.01(p) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

Section 3.02                            Representations and Warranties Regarding
Each Loan and as to Certain Loans in the Aggregate.

 

The Originator represents and warrants (x) with respect to subsections (a)–(b)
below, as to each Loan as of the applicable Cut–Off Date, and (y) with respect
to subsections (c)–(d) below, as to the Loan Pool in the aggregate as of the
applicable Cut–Off Date (after giving effect to the addition of any Substitute
Loans to the Loan Pool), that:

 

(a)           List of Loans.  The information set forth in the List of Loans (as
the same may be amended or deemed amended in respect of a conveyance of
Substitute Loans on a Subsequent Transfer Date) is true, complete and correct as
of the applicable Cut–Off Date.

 

(b)           Eligible Loan.  Such Loan satisfies the criteria for the
definition of Eligible Loan set forth in the Transfer and Servicing Agreement as
of the date of its conveyance hereunder (or, with respect to clause 38 of the
definition of Eligible Loan, as of the Cut–Off Date).

 

(c)           No Fraud.  Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Originator’s
knowledge, on the part of the Obligor or the Vendor.

 

(d)           Loans Secured by Real Property.  Less than 40% of the Aggregate
Outstanding Balance of the Loan Pool consists of Loans principally secured by
real property.

 

Section 3.03                            Representations and Warranties Regarding
the Initial Loans in the Aggregate.

 

The Originator represents and warrants, as of the Closing Date, that:

 

14

--------------------------------------------------------------------------------


 

(a)           Amounts.  The Aggregate Outstanding Loan Balance of the Loans as
of the Initial Cut–Off Date equals the sum of the principal balance of the
Class A Notes, the Class B Notes, the Class C Notes and the Certificate on the
Closing Date.

 

(b)           Characteristics.  The Initial Loans as of the Initial Cut–Off Date
have the following additional characteristics: (i) no Loan has a remaining
maturity of more than 118 months; (ii) the final Scheduled Payment on the Loan
with the latest maturity is not later than May 20, 2012; (iii) no Loan was
originated after the Initial Cut–Off Date; (iv) not more than 32.6% of the
Initial Loans (as measured by the Aggregate Outstanding Loan Balance) provide
for Scheduled Payments due on a basis other than monthly.

 

Section 3.04                            Representations and Warranties Regarding
the Loan Files.

 

The Originator represents and warrants as of the applicable Assignment Date that
(i) to the extent that any Loans were pledged as collateral for the CP
Transaction, immediately prior to such date (as applicable), a collateral
custodian under the CP Transaction had possession of each such original
Underlying Note and a copy of the Loan and the related complete Loan File, and
there were no other custodial agreements relating to the same in effect except
for a custodial agreement between ACAS and ACS Funding Trust I under the CP
Transaction; (ii) each of such documents which is required to be signed by the
Obligor has been signed by the Obligor in the appropriate spaces; (iii) all
blanks on any form have been properly filled in and each form has otherwise been
correctly prepared; and (iv) the complete Loan File for each Loan is in the
possession of the Indenture Trustee.

 

Section 3.05                            Representations and Warranties Regarding
Concentrations of Initial Loans.

 

The Originator represents and warrants as of the Closing Date, as to the
composition of the Initial Loans in the Loan Pool as of the Initial Cut–Off
Date, that:

 

(a)           the sum of the Outstanding Loan Balances of Loans in respect of
Obligors that are in the same industry (by SIC code) shall not exceed 3.8%;

 

(b)           [Reserved]; and

 

(c)           the sum of the Outstanding Loan Balances of Loans in respect of
Obligors that have their principal executive offices in the same State of the
United States shall not exceed 14.3%.

 

Section 3.06                            Representations and Warranties By the
Trust Depositor.

 

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Trust Depositor represents and warrants to the Originator that:

 

(a)           Organization and Good Standing.  The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged.  The Trust Depositor is duly
qualified to do business as a foreign entity and is in good standing in

 

15

--------------------------------------------------------------------------------


 

each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would not reasonably be expected to have a material
adverse effect on the business, properties, assets, or condition (financial or
other) of the Trust Depositor or the Issuer.

 

(b)           Authorization.  The Trust Depositor has the power and authority to
make, execute, deliver and perform this Agreement and the other Transaction
Documents to which it is a party and all of the transactions contemplated under
this Agreement and the other Transaction Documents to which it is a party, and
to create the Issuer and cause it to make, execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to cause the Issuer to be created.

 

(c)           Valid Sale.  This Agreement and each Subsequent Transfer
Agreement, if any, shall effect a valid sale, transfer and assignment of the
Loan Assets, enforceable against the Trust Depositor and creditors of and
purchasers from the Trust Depositor.

 

(d)           Binding Agreements.  This Agreement and the other Transaction
Documents to which the Trust Depositor is a party constitute the legal, valid
and binding obligation of the Trust Depositor enforceable in accordance with
their terms, except as enforcement of such terms may be limited by applicable
Insolvency Laws and general principles of equity, whether considered in a suit
at law or in equity.

 

(e)           No Consent Required.  The Trust Depositor is not required to
obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any Governmental
Authority in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or the other Transaction Documents to which it
is a party except (i) for the filing of the UCC financing statements and
(ii) such consent, licenses, approvals, authorization registrations and
declarations which have been obtained and are in full force and effect.

 

(f)            No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate any Requirement of Law applicable to the Trust
Depositor, or constitute a material breach of any mortgage, indenture, contract
or other agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, Lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(g)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, the other Transaction
Documents to which it is a party or the Securities (1) that, if adversely

 

16

--------------------------------------------------------------------------------


 

determined, would in the reasonable judgment of the Trust Depositor be expected
to have a material adverse effect on the business, properties, assets or
condition (financial or otherwise) of the Trust Depositor or the Issuer or the
transactions contemplated by this Agreement or the other Transaction Documents
to which the Trust Depositor is a party or (2) seeking to adversely affect the
federal income tax or other federal, state or local tax attributes of the
Certificate or Notes.

 

(h)           Bulk Sales.  The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” laws by the Trust
Depositor.

 

(i)            Solvency.  The Trust Depositor, at the time of and after giving
effect to each conveyance of Loan Assets under the Transfer and Servicing
Agreement is and will be Solvent.

 

(j)            Taxes.  The Trust Depositor has filed or caused to be filed all
tax returns that, to its knowledge, are required to be filed and has paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any amount of tax due, the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
accordance with generally accepted accounting principles have been provided on
the books of the Trust Depositor); no tax Lien has been filed and, to the Trust
Depositor’s knowledge, no claim is being asserted, with respect to any such tax,
fee or other charge.

 

(k)           Name and Location; No Changes.  The Trust Depositor’s name and
location (within the meaning of Article 9 of the UCC) are as set forth in
Section 13.04.  The Trust Depositor has not changed its name, identity,
structure, existence or state of formation, whether by amendment of its
certificate of formation, by reorganization or otherwise, and has not changed
its location within the four (4) months preceding the Closing Date.

 

(l)            Not an Investment Company.  The Trust Depositor is not required
to be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (or the Trust Depositor is exempt from all
provisions of such act).

 

(m)          Sale Treatment.  The Trust Depositor has treated the transfer of
Loan Assets to the Trust Depositor for all purposes (other than for financial
accounting purposes) as a sale and purchase on all of its relevant books,
records, financial statements and other applicable documents, except to the
extent applicable tax laws require otherwise.

 

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date in the case of the Initial Loans, and as of the
applicable Subsequent Transfer Date in the case of the Substitute Loans, but
shall survive the sale, transfer and assignment of the Loans to the Issuer.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01                            Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Indenture
Trustee under the terms of the Transfer and Servicing Agreement and the
Indenture for the benefit of, and as agent for, the Securityholders and the Swap
Counterparties.

 

Section 4.02                            Filing.

 

On or prior to the Closing Date, the Originator shall cause the UCC financing
statement(s) referred to in subsection 2.02(viii) hereof to be filed.

 

Section 4.03                            Name Change or Relocation.

 

(a)           During the term of this Agreement, the Originator shall not change
its name, identity, structure, existence or location (as defined in Article 9 of
the UCC) without first giving at least thirty (30) days’ prior written notice to
the Owner Trustee, the Indenture Trustee and each Swap Counterparty.

 

(b)           If any change in the Originator’s name, identity, structure,
existence, location (as defined in Article 9 of the UCC) or other action would
make any financing or continuation statement or notice of ownership interest or
Lien relating to any Loan Asset seriously misleading within the meaning of
applicable provisions of the UCC or any title statute, the Originator, no later
than five (5) Business Days after the effective date of such change, shall file
such amendments as may be required to preserve and protect the Trust
Depositor’s, the Issuer’s and the Indenture Trustee’s interests in the Loan
Assets and the proceeds thereof.

 

Section 4.04                            Chief Executive Office.

 

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Originator will maintain its chief
executive office in one of the States of the United States.

 

Section 4.05                            Costs and Expenses.

 

The Originator hereby confirms that the Servicer will pay all reasonable costs
and disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of the Indenture Trustee’s and the
Issuer’s right, title and interest in and to the Loan Assets (including, without
limitation, the security interest in the Collateral related thereto and the
security interests provided for in the Indenture).

 

18

--------------------------------------------------------------------------------


 

Section 4.06                            Sale Treatment.

 

The Originator shall treat the transfer of Loan Assets made hereunder for all
purposes (other than for federal income tax and financial accounting purposes)
as a sale and purchase on all of its relevant books, records, financial
statements and other applicable documents.

 

Section 4.07                            Separateness from Trust Depositor.

 

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn (including any
certificates of the Originator attached thereto), delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE V

 

COVENANTS OF THE ORIGINATOR

 

Section 5.01                            Corporate Existence.

 

During the term of this Agreement, the Originator will keep in full force and
effect its existence, rights and franchises as a corporation under the laws of
the jurisdiction of its incorporation and will obtain and preserve its
qualification to do business in each jurisdiction in which such qualification is
or shall be necessary to protect the validity and enforceability of this
Agreement, the other Transaction Documents and each other instrument or
agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby.  In addition, all
transactions and dealings between the Originator, the Trust Depositor and the
Issuer will be conducted on an arm’s–length basis.

 

Section 5.02                            Loans Not to Be Evidenced by Promissory
Notes.

 

The Originator will take no action to cause any Loan not originally evidenced by
an instrument as described in Section 2.05 hereof, to be evidenced by an
instrument (as defined in the UCC), except in connection with the enforcement or
collection of such Loan.

 

Section 5.03                            Security Interests.

 

The Originator will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Loan in the Loan
Pool or related Collateral, whether now existing or hereafter transferred to the
Trust Depositor, or any interest therein.  The Originator will immediately
notify the Trust Depositor, the Issuer and the Indenture Trustee of the
existence of any Lien on any Loan in the Loan Pool or related Collateral, and
the Originator shall defend the right, title and interest of the Trust
Depositor, the Issuer and the Indenture Trustee in, to and under the Loans in
the Loan Pool and the related Collateral against all claims of third parties;
provided, however, that nothing in this Section 5.03 shall prevent or be deemed
to prohibit the Originator from suffering to exist Permitted Liens upon any of
the Loans in the Loan Pool or any related Collateral.

 

19

--------------------------------------------------------------------------------


 

Section 5.04                            Compliance with Law.

 

The Originator hereby agrees to comply in all material respects with all
Requirements of Law applicable to the Originator.

 

Section 5.05                            Liability of Originator; Indemnities.

 

(a)           The Originator shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Originator under this
Agreement.

 

(b)           The Originator shall indemnify, defend and hold harmless the Trust
Depositor from and against any taxes that may at any time be asserted against
the Trust Depositor with respect to the transactions contemplated herein and in
the other Transaction Documents, including any sales, gross receipts, general
corporation, tangible personal property, Maryland personal property replacement
privilege or license taxes (but not including any taxes asserted with respect
to, and as of the date of, the sale of the Loans to the Issuer or the issuance
and original sale of the Securities, or asserted with respect to ownership of
the Loans, or federal or other income taxes arising out of distributions on the
Certificate or the Notes) and costs and expenses in defending against the same.

 

(c)           The Originator shall indemnify, defend and hold harmless the Trust
Depositor from and against any loss, liability or expense incurred by reason of
the Originator’s willful misfeasance, bad faith or gross negligence (other than
errors in judgment) in the performance of its duties under this Agreement, or by
reason of reckless disregard of its obligations and duties under this Agreement.

 

(d)           Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation. 
If the Originator shall have made any indemnity payments pursuant to this
Section 5.05, and the Trust Depositor thereafter shall collect any of such
amounts from others, the Trust Depositor shall promptly repay such amounts to
the Originator, without interest.

 

Section 5.06                            Limitation on Liability of Originator
and Others.

 

The Originator and any director or officer or employee or agent of the
Originator may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder.  The Originator and any director or officer or employee or agent of
the Originator shall be reimbursed by the Trust Depositor for any liability or
expense incurred by reason of the Trust Depositor’s willful misfeasance, bad
faith or negligence (except errors in judgment) in the performance of their
respective duties hereunder, or by reason of the reckless disregard of their
respective obligations and duties hereunder.  The Originator shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its obligations under this Agreement, and that in its opinion
may involve it in any expense or liability.

 

20

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

 

Section 6.01                            Repurchases of, or Substitution for,
Loans for Breach of Representations and Warranties.

 

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Originator as set forth in Section
3.01, Section 3.02, Section 3.03, Section 3.04, and Section 3.05, or as made or
deemed made in any Addition Notice or any Subsequent Purchase Agreement relating
to Substitute Loans, that materially and adversely affects the interests of the
Noteholders or any Swap Counterparty in such Loan (in either case without regard
to the benefits of the Reserve Fund) (an “Ineligible Loan”), or of an inaccuracy
with respect to the representations as to concentrations of the Initial Loans
made under Section 3.05, the party discovering the breach shall give prompt
written notice to the other parties (and the Servicer shall, pursuant to Section
11.01 of the Transfer and Servicing Agreement, with respect to an inaccuracy
concerning concentrations, select one or more Loans, without employing adverse
selection, to be the related Excess Loan for purposes of this Section);
provided, that, the Trustees shall have no duty or obligation to inquire or to
investigate the breach by the Originator of any of such representations or
warranties.  The Originator shall repurchase each such Ineligible Loan or Excess
Loan, at a repurchase price equal to the Transfer Deposit Amount, not later than
the next succeeding Determination Date following the date the Originator becomes
aware of, or receives written notice from any Trustee, the Servicer or the Trust
Depositor of, any such breach or inaccuracy and which breach or inaccuracy has
not otherwise been cured; provided, however, that if the Originator is able to
effect a substitution for any such Ineligible Loan or Excess Loan in compliance
with Section 2.04, the Originator may, in lieu of repurchasing such Loan, effect
a substitution for such affected Loan with a Substitute Loan not later than the
date a repurchase of such affected Loan would be required hereunder; provided
further that, with respect to a breach of representation or warranty relating to
the Loans in the aggregate and not to any particular Loan, the Originator may
select Loans (without adverse selection) to repurchase (or substitute for) such
that, had such Loans not been included as part of the Loan Assets (and, in the
case of a substitution, had such Substitute Loan been included as part of the
Loan Assets instead of the selected Loan), there would have been no breach of
such representation or warranty.  Notwithstanding any other provision of this
Agreement, the obligation of the Originator described in this Section 6.01 shall
not (a) terminate or be deemed released by any party hereto upon a Servicer
Transfer pursuant to Article VIII of the Transfer and Servicing Agreement or
(b) include any obligation to make payment on account of a breach of a Loan by
an Obligor subsequent to the date on which such Loan was transferred to the
Issuer.  The repurchase obligation described in this Section 6.01 is in no way
to be satisfied with monies in the Reserve Fund.

 

Section 6.02                            Reassignment of Repurchased or
Substituted Loans.

 

Upon receipt by the Indenture Trustee for deposit in the Collection Account of
the amounts described in Section 6.01 (or upon the Subsequent Transfer Date
related to a Substitute Loan described in Section 6.01), and upon receipt of a
certificate of a Servicing Officer in the form attached as Exhibit F to the
Transfer and Servicing Agreement, the Indenture Trustee is

 

21

--------------------------------------------------------------------------------


 

required under the Transfer and Servicing Agreement to assign to the Trust
Depositor, and the Trust Depositor shall assign to the Originator, all of the
Issuer’s (or Trust Depositor’s, as applicable) right, title and interest in the
repurchased or substituted Loan and related Loan Assets without recourse,
representation or warranty.  Such reassigned Loan shall no longer thereafter be
included in any calculations of Outstanding Loan Balances required to be made
hereunder or otherwise be deemed a part of the Loan Pool.

 

ARTICLE VII

 

ORIGINATOR INDEMNITIES

 

Section 7.01                            Originator’s Indemnification.

 

The Originator will defend and indemnify the Trust Depositor, the Issuer, the
Trustees, any agents of the Trustees and the Securityholders and the Swap
Counterparties (any of which, an “Indemnified Party”) against any and all costs,
expenses, losses, damages, claims and liabilities, joint or several, including
reasonable fees and expenses of counsel and expenses of litigation
(collectively, “Costs”) arising out of or resulting from (i) this Agreement or
the use, ownership or operation of any Collateral by the Originator or the
Servicer or any Affiliate of either, (ii) any representation or warranty or
covenant made by the Originator in this Agreement being untrue or incorrect
(subject to the limitations described in the Preamble to Article III of this
Agreement), and (iii) any untrue statement or alleged untrue statement of a
material fact contained in the Private Placement Memorandum or in any amendment
thereto or the omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement was made in
conformity with information furnished to the Trust Depositor by the Originator
specifically for use therein; provided, however, that the Originator shall not
be required to so indemnify any such Indemnified Party for such Costs to the
extent that such Cost shall be due to or arise from the willful misfeasance, bad
faith or negligence of such Indemnified Party, or the failure of such
Indemnified Party to comply with any express undertaking, agreement or covenant
made by such Indemnified Party in a Transaction Document to which it is a party
or the breach subsequent to the Closing Date by an Obligor under a Loan. 
Notwithstanding any other provision of this Agreement, the obligation of the
Originator under this Section 7.01 shall not terminate upon a Servicer Transfer
pursuant to Article VIII of the Transfer and Servicing Agreement and shall
survive any termination of that agreement or this Agreement.

 

Section 7.02                            Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the Loans is intended to
be assumed by the Trustees, the Issuer, the Securityholders and the Swap
Counterparties under or as a result of this Agreement and the transactions
contemplated hereby.

 

Section 7.03                            Tax Indemnification.

 

(a)           The Originator agrees to pay, and to indemnify, defend and hold
harmless the Trust Depositor, the Issuer, the Trustees, the Securityholders and
the Swap Counterparties from

 

22

--------------------------------------------------------------------------------


 

any taxes that may at any time be asserted with respect to, and as of the date
of, the transfer of the Loans to the Trust Depositor and the transfer by the
Trust Depositor of the Loans to the Issuer and the further pledge by the Issuer
to the Indenture Trustee, including, without limitation, any sales, gross
receipts, general corporation, personal property, privilege or license taxes
(but not including any federal, state or other taxes arising out of the creation
of the Issuer and the issuance of the Notes and Certificates) and costs,
expenses and reasonable counsel fees in defending against the same, whether
arising by reason of the acts to be performed by the Originator or the Servicer
under this Agreement or imposed against the Issuer, any Securityholder, any Swap
Counterparty or otherwise.  Notwithstanding any other provision of this
Agreement, the obligation of the Originator under this Section 7.03 shall not
terminate upon a Servicer Transfer pursuant to Article VIII of the Transfer and
Servicing Agreement and shall survive any termination of this Agreement.

 

(b)           The Originator agrees to pay and to indemnify, defend and hold
harmless the Issuer, the Trust Depositor, the Trustees, the Securityholders and
the Swap Counterparties, on an after–tax basis (as hereinafter defined), from
any state or local personal property taxes, gross rent taxes, leasehold taxes or
similar taxes that may at any time be asserted with respect to the ownership of
the Loans (including security interests therein) and the receipt of rentals
therefrom by the Issuer, and costs, expenses and reasonable counsel fees in
defending against the same, excluding, however, taxes based upon or measured by
gross or net income or receipts (other than taxes imposed specifically with
respect to rentals).  As used in this Section, the term “after–tax basis” shall
mean, with respect to any payment to be received by an indemnified person, that
the amount to be paid by the Originator shall be equal to the sum of (i) the
amount to be received without regard to this sentence, plus (ii) any additional
amount that may be required so that after reduction by all taxes imposed under
any federal, state and local law, and taking into account any current credits or
deductions arising therefrom, resulting either from the receipt of the payments
described in both clauses (i) and (ii) hereof, such sum shall be equal to the
amount described in clause (i) above.

 

Section 7.04                            Adjustments.

 

(a)           The Originator agrees that, with respect to each Loan that
provides for a Prepayment Amount less than the amount calculated in accordance
with the definition thereof, the Originator shall indemnify the Trust Depositor
or the Issuer as assignee thereof in an amount at least equal to the excess of
the “Prepayment Amount” as calculated in accordance with the definition thereof
over the amount otherwise payable upon prepayment of such Loan.

 

(b)           The Originator hereby further agrees that if any real property
collateral securing any Loan described in subsection 3.02(d) hereof becomes the
subject of any claims, proceedings, Liens or encumbrances with respect to any
material violation or claimed material violation of any federal or state
environmental laws or regulations, such Loan shall for all purposes hereunder
be, at and following the time of discovery by the Originator, the Trust
Depositor, the Servicer or any Trustee of such fact, deemed an Ineligible Loan
subject to the same remedial and recourse provisions hereunder as other Loans
determined to be Ineligible Loans hereunder.

 

23

--------------------------------------------------------------------------------


 

Section 7.05                            Operation of Indemnities.

 

Indemnification under this Article VII shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation.  If the
Originator has made any indemnity payments to the Trust Depositor or the
Trustees pursuant to this Article VII and the Trust Depositor or the Trustees
thereafter collects any of such amounts from others, the Trust Depositor or the
Trustees will repay such amounts collected to the Originator, except that any
payments received by the Trust Depositor or the Trustees from an insurance
provider as a result of the events under which the Originator’s indemnity
payments arose shall be repaid prior to any repayment of the Originator’s
indemnity payment.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01                            Amendment.

 

(a)           This Agreement may be amended by the Originator and the Trust
Depositor, without the consent of any Securityholders, to cure any ambiguity, to
correct or supplement any provisions in this Agreement that are inconsistent
with the provisions herein, or to add any other provisions with respect to
matters or questions arising under this Agreement that shall not be inconsistent
with the provisions of this Agreement; provided, however, (i) that the consent
of the Noteholders will be required unless the Issuer obtains an Opinion of
Counsel stating that the amendment does not adversely affect in any material
respect the interests of any Holder of the Class A Notes or Class B Notes and
(ii) that the consent of each Swap Counterparty will be required unless the
Issuer obtains an Opinion of Counsel stating that the amendment does not
adversely affect in any material respect the interests of the Swap
Counterparties.

 

(b)           This Agreement may also be amended from time to time by the
Originator and the Trust Depositor, with the consent of the Servicer, the
Indenture Trustee, the Owner Trustee on behalf of the Issuer, each Swap
Counterparty and the Required Holders, for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement or of modifying in any manner the rights of the Securityholders;
provided, however, that no such amendment shall (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of or change the method
of calculating Collections of payments on the Loans (including by way of
amendment of related definitions), or (ii) change in any manner (including
through amendment of related definitions) the Holders that are required to
consent to any such amendment, without the consent of the Holders of all Notes
and Certificates of the relevant affected Class then outstanding.

 

(c)           Prior to the execution of any such amendment or consent, the
Originator shall cause the Indenture Trustee to furnish written notification of
the substance of such amendment or consent, together with a copy thereof, to
each Rating Agency.

 

(d)           Promptly after the execution of any such amendment or consent, the
Originator shall cause the Owner Trustee and the Indenture Trustee, as the case
may be, to furnish written notification of the substance of such amendment or
consent to each Securityholder and each

 

24

--------------------------------------------------------------------------------


 

Swap Counterparty, respectively.  It shall not be necessary for the consent of
the Securityholders or the Swap Counterparties pursuant to subsection 8.01(b) to
approve the particular form of any proposed amendment or consent, but it shall
be sufficient if such consent shall approve the substance thereof.  The manner
of obtaining such consents and of evidencing the authorization by the
Securityholders and the Swap Counterparties of the execution thereof shall be
subject to such reasonable requirements as the Owner Trustee or the Indenture
Trustee may prescribe.

 

(e)           Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement.  Such Trustee may, but shall not be
obligated to, consent to any such amendment that affects such Trustee’s own
rights, duties or immunities under this Agreement or otherwise.

 

Section 8.02                            Governing Law.

 

(a)           This Agreement shall be construed in accordance with the laws of
the State of New York and the obligations, rights, and remedies of the parties
under the Agreement shall be determined in accordance with such laws.

 

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT.  Each party hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this subsection 8.02(b).

 

Section 8.03                            Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

(i)            If to the Originator:

 

American Capital Strategies, Ltd.

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland  20814

Attention:           Compliance Officer

Facsimile No.:     (301) 654–6714

 

25

--------------------------------------------------------------------------------


 

(ii)           If to the Trust Depositor:

 

ACAS Business Loan LLC, 2002–2

2 Bethesda Metro Center

14th Floor

Bethesda, Maryland  20814

Attention:           Compliance Officer

Facsimile No.:     (301) 654–6714

 

(iii)          If to S&P:

 

Standard & Poor’s Ratings Services

55 Water Street

41st Floor

New York, New York  10041

Attention:           Surveillance: Asset–Backed Services

Facsimile No.:     (212) 438–2662

 

(iv)          If to Moody’s:

 

Moody’s Investors Service, Inc.

99 Church Street

4th Floor

New York, New York  10007

Attention:           ABS Monitoring Department

Facsimile No.:     (212) 553–0344

 

(v)           If to Fitch:

 

Fitch, Inc.

One State Street Plaza

New York, New York 10004

Attention:           CDO Surveillance

Facsimile No.:     (212) 514–6501

 

(vi)          If to the Initial Purchaser:

 

Wachovia Securities, Inc.

One Wachovia Center, Mail Code: NC0610

301 South College Street

Charlotte, North Carolina  28288–0610

Attention:           Asset Securitization Division

Facsimile No.:     (704) 383–4012

 

(vii)         If to a Swap Counterparty:

 

At the address set forth for such party in the applicable Swap.

 

26

--------------------------------------------------------------------------------


 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 8.04                            Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes, the Certificates or the rights of the Holders thereof, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

 

Section 8.05                            Third Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than each Trustee, each
Securityholder and each Swap Counterparty, shall be deemed a third party
beneficiary of this Agreement, and specifically that the Obligors are not third
party beneficiaries of this Agreement.

 

Section 8.06                            Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

Section 8.07                            Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

Section 8.08                            No Bankruptcy Petition; Disclaimer.

 

(a)           Each of the Originator and the Trust Depositor covenants and
agrees that, prior to the date that is one (1) year and one (1) day after the
payment in full of all amounts owing in respect of all outstanding Classes of
Notes rated by any Rating Agency, it will not institute against the Trust
Depositor (in the case of the Originator) or the Issuer, or join any other
Person in instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States.  This Section 8.08 will survive the termination of this
Agreement.

 

(b)           The provisions of this Section 8.08 shall be for the third party
benefit of those entitled to rely thereon, including the Securityholders and the
Swap Counterparties, and shall survive the termination of this Agreement.

 

27

--------------------------------------------------------------------------------


 

Section 8.09                            Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non–exclusive jurisdiction of those
courts.  Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

Section 8.10                            Prohibited Transactions with Respect to
the Issuer.

 

The Originator shall not:

 

(a)           Provide credit to any Securityholder for the purpose of enabling
such Securityholder to purchase Notes or Certificates, respectively;

 

(b)           Purchase any Notes or Certificates in an agency or trustee
capacity; or

 

(c)           Except in its capacity as Servicer as provided in the Transfer and
Servicing Agreement, lend any money to the Issuer.

 

Section 8.11                            Merger or Consolidation of Originator.

 

(a)           The Originator will keep in full force and effect its existence,
rights and franchise as a Delaware corporation, and the Originator will obtain
and preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement and of any of the Loans and to
perform its duties under this Agreement.

 

(b)           Any person into which the Originator may be merged or
consolidated, or any corporation resulting from such merger or consolidation to
which the Originator is a party, or any person succeeding by acquisition or
transfer to substantially all of the assets and to the business of the
Originator, shall be the successor to the Originator hereunder, without
execution or filing of any paper or any further act on the part of any of the
parties hereto, notwithstanding anything herein to the contrary.

 

(c)           Upon the merger or consolidation of the Originator or transfer of
substantially all of its assets and its business as described in this Section
8.11, the Originator shall provide the Indenture Trustee, each Swap Counterparty
and the Rating Agencies notice of such merger or consolidation within thirty
(30) days after completion of the same.

 

Section 8.12                            Assignment or Delegation by the
Originator.

 

Except as specifically authorized hereunder, the Originator may not convey and
assign or delegate any of its rights or obligations hereunder absent the prior
written consent of the Trust Depositor, the Trustees and the Swap
Counterparties, and any attempt to do so without such consent shall be void.

 

28

--------------------------------------------------------------------------------


 

Section 8.13                            Limited Recourse.

 

The obligations of the Trust Depositor and the Originator under this Agreement
are solely the obligations of the Trust Depositor and the Originator.  No
recourse shall be had for the payment of any amount owing by the Trust Depositor
or the Originator under this Agreement or for the payment by the Trust Depositor
or the Originator of any fee in respect hereof or any other obligation or claim
of or against the Trust Depositor or the Originator arising out of or based upon
this Agreement, against any employee, officer, director, Affiliate, shareholder,
partner or member of the Trust Depositor or the Originator or against the
employee, officer, director, shareholder, partner or member or any Affiliate of
such Person.  The provisions of this Section 8.13 shall survive termination of
this Agreement

 

[Remainder of Page Intentionally Left Blank]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

AMERICAN CAPITAL STRATEGIES, LTD.,
as the Originator

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ACAS BUSINESS LOAN LLC, 2002–2, as the
Trust Depositor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Assignment

 

In accordance with the ACAS Transfer Agreement (the “ACAS Transfer Agreement”),
dated as of August 8, 2002, made by and between the undersigned, American
Capital Strategies, Ltd., as Originator, and ACAS Business Loan LLC, 2002–2 (the
“Trust Depositor”), as assignee thereunder, the undersigned does hereby sell,
transfer, assign, set over and otherwise convey to the Issuer, on behalf of the
Trust Depositor, (i) the Initial Loans and all Collections and other monies due
or to become due in payment of such Loans on and after the Initial Cut–Off Date,
including any Prepayment amounts, any Prepayment Premiums, any Late Charges, any
payments in respect of a casualty or early termination, any Insurance Proceeds
and any Liquidation Proceeds received with respect to the foregoing; (ii) the
Collateral related to such Loans (to the extent the Originator, other than
solely in its capacity as collateral agent under any loan agreement with an
Obligor, has been granted a Lien thereon), including the related security
interest granted by the Obligor under such Loans, all proceeds from any sale or
other disposition of such Collateral, and all Insurance Policies; (iii) the Loan
Files and all documents and records (including computer records) relating
thereto; (iv) all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans; (v) the Trust Accounts and all Trust Account Property (to
the extent of the Originator’s interest if any therein); and (vi) all income,
payments, products, proceeds and other benefits of any and all of the foregoing.

 

Capitalized terms used herein have the meanings given such terms in the ACAS
Transfer Agreement.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the ACAS
Transfer Agreement and no others.

 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this 8th day of August, 2002.

 

 

AMERICAN CAPITAL STRATEGIES, LTD.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

Section 1.01

Definitions

Section 1.02

Other Terms

Section 1.03

Computation of Time Periods

Section 1.04

Interpretation

Section 1.05

References

Section 1.06

Calculations

 

 

ARTICLE II

TRANSFER OF LOAN ASSETS

 

 

Section 2.01

Transfer of Loan Assets

Section 2.02

Conditions to Transfer of Loan Assets to the Trust Depositor

Section 2.03

Acceptance by the Trust Depositor

Section 2.04

Conveyance of Substitute Loans

Section 2.05

Delivery of Loan Files

Section 2.06

Release of Released Amounts

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01

Representations and Warranties Regarding the Originator

Section 3.02

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate

Section 3.03

Representations and Warranties Regarding the Initial Loans in the Aggregate

Section 3.04

Representations and Warranties Regarding the Loan Files

Section 3.05

Representations and Warranties Regarding Concentrations of Initial Loans

Section 3.06

Representations and Warranties By the Trust Depositor

 

 

ARTICLE IV

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

 

Section 4.01

Custody of Loans

Section 4.02

Filing

Section 4.03

Name Change or Relocation

Section 4.04

Chief Executive Office

Section 4.05

Costs and Expenses

Section 4.06

Sale Treatment

Section 4.07

Separateness from Trust Depositor

 

 

ARTICLE V

COVENANTS OF THE ORIGINATOR

 

 

Section 5.01

Corporate Existence

Section 5.02

Loans Not to Be Evidenced by Promissory Notes

Section 5.03

Security Interests

Section 5.04

Compliance with Law

Section 5.05

Liability of Originator; Indemnities

 

i

--------------------------------------------------------------------------------


 

Section 5.06

Limitation on Liability of Originator and Others

 

 

ARTICLE VI

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

 

 

Section 6.01

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties

Section 6.02

Reassignment of Repurchased or Substituted Loans

 

 

ARTICLE VII

ORIGINATOR INDEMNITIES

 

 

Section 7.01

Originator’s Indemnification

Section 7.02

Liabilities to Obligors

Section 7.03

Tax Indemnification

Section 7.04

Adjustments

Section 7.05

Operation of Indemnities

 

 

ARTICLE VIII

MISCELLANEOUS

 

 

Section 8.01

Amendment

Section 8.02

Governing Law

Section 8.03

Notices

Section 8.04

Severability of Provisions

Section 8.05

Third Party Beneficiaries

Section 8.06

Counterparts

Section 8.07

Headings

Section 8.08

No Bankruptcy Petition; Disclaimer

Section 8.09

Jurisdiction

Section 8.10

Prohibited Transactions with Respect to the Issuer

Section 8.11

Merger or Consolidation of Originator

Section 8.12

Assignment or Delegation by the Originator

Section 8.13

Limited Recourse

 

 

 

 

EXHIBITS

 

 

Exhibit A

Form of Assignment

 

ii

--------------------------------------------------------------------------------